Name: Commission Regulation (EC) No 346/2003 of 24 February 2003 on the opening of a standing invitation to tender for the resale on the Community market of rice held by the French intervention agency for use in animal feed
 Type: Regulation
 Subject Matter: trade policy;  marketing;  agricultural activity;  plant product;  Europe
 Date Published: nan

 Avis juridique important|32003R0346Commission Regulation (EC) No 346/2003 of 24 February 2003 on the opening of a standing invitation to tender for the resale on the Community market of rice held by the French intervention agency for use in animal feed Official Journal L 050 , 25/02/2003 P. 0015 - 0019Commission Regulation (EC) No 346/2003of 24 February 2003on the opening of a standing invitation to tender for the resale on the Community market of rice held by the French intervention agency for use in animal feedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Regulation (EC) No 411/2002(2), and in particular Article 8(b) thereof,Whereas:(1) Commission Regulation (EEC) No 75/91 of 11 January 1991 laying down the procedures and conditions for the disposal of paddy rice held by intervention agencies(3) provides among other things that rice held by intervention agencies is to be sold by tendering procedure at prices preventing market disturbance.(2) France has intervention stocks of paddy rice from harvests earlier than 1999 the quality of which is in danger of deteriorating if kept in prolonged storage.(3) Disposing of this rice on traditional markets inside the Community would inevitably trigger off - in the present production situation where concessions for rice imports are being granted under international agreements - the placing of an equivalent quantity in intervention, which must be avoided.(4) This rice could be disposed of in the animal feed sector, on special conditions.(5) In order to ensure that the rice is used for the purpose specified, provision should be made for special monitoring and for the successful tenderer to provide a security, the conditions for the release of which should be laid down.(6) The undertakings given by tenderers must be regarded as primary requirements within the meaning of Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products(4), as last amended by Regulation (EC) No 1932/1999(5).(7) Commission Regulation (EEC) No 3002/92(6), as last amended by Regulation (EC) No 770/96(7), lays down common detailed rules for verifying the use of products from intervention. Procedures should also be laid down to ensure the traceability of the products used for animal feed.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The French intervention agency shall offer for sale by standing invitation to tender on the Community internal market a quantity of rice as referred to in Annex I from the 1998 harvest for use in preparations of a kind used in animal feeding (products falling within CN code 2309 ).Article 21. The sale provided for in Article 1 shall take place in accordance with Regulation (EEC) No 75/91.However, notwithstanding Article 5 of that Regulation:(a) tenders shall be drawn up on the basis of the actual quality of the lot to which they apply;(b) the minimum sale price shall be set at a level that does not disturb the market for cereals within the Community.2. Tenderers shall give an undertaking:(a) where they are feed manufacturers:- to use in animal feed, within three months of the date of the award of the contract, rice for which they are declared the successful tenderer, save in cases of force majeure,- to carry out immediately, under the supervision of the competent authorities at a place determined by agreement with them, the treatments described in Annex II or in Annex III, designed to ensure verification of the use made of the rice and the traceability of the products;(b) where they are rice mills:- to carry out, within two months of the date of the award of the contract, the treatments described in Annex III of rice for which they are declared the successful tenderer;- to ensure that this product is incorporated in feed within four months of the date of the award of the contract, save in cases of force majeure;(c) to bear the costs of the processing and treatment of the products;(d) to keep stock records so that checks may be made that they have respected their undertakings.Article 31. A notice of invitation to tender shall be published by the French intervention agency at least eight days before the final day of the first period for the submission of tenders. The notice, and any changes to it, shall be forwarded to the Commission before publication.2. The notice of invitation to tender shall contain:(a) the additional clauses and conditions of sale compatible with this Regulation;(b) the places of storage and the name and address of the storer;(c) details of the competent authorities responsible for monitoring the operation;(d) the main physical and technological characteristics of the various lots established upon buying in by the intervention agency or during checks carried out subsequently.3. The French intervention agency shall take all additional steps necessary to enable the parties concerned to assess the quality of the rice put up for sale before submitting their tenders.Article 41. Tenders shall be valid only if they are accompanied by:(a) evidence that the tenderer has lodged a security of EUR 15 per tonne;(b) evidence that the tenderer is an animal feed manufacturer or rice mill;(c) a written undertaking by the tenderer to lodge a security for an amount equivalent to the difference between the intervention price for paddy rice applicable on the tender date plus EUR 15 and the price tendered per tonne of rice not later than two working days after the date of receipt of the notice of award of contract.2. Once submitted, a tender may not be altered or withdrawn.Article 51. The closing date for the submission of tenders for the first partial invitation to tender shall be 5 March 2003 at 12.00 (Brussels time).2. The closing dates for the submission of tenders for subsequent partial invitations to tender shall be each Wednesday at 12.00 (Brussels time), with the exception of Wednesday 16 April 2003 and Wednesday 30 April 2003.3. The closing date for the submission of tenders for the last partial invitation to tender shall be 21 May 2003 at 12.00 (Brussels time).Tenders must be lodged with the French intervention agency: Office National Interprofessionnel des CÃ ©rÃ ©ales (ONIC) Service Intervention 21, Avenue Bosquet F - 75341 Paris Cedex 07 Tel.:(+33-0) 144 18 21 87 Fax: (+33-0) 144 18 20 80.Article 6Not later than 10.00 (Brussels time) on the Thursday following the expiry of the deadline for the submission of tenders, the French intervention agency shall notify the Commission of the tenders received. The information shall be forwarded using the form given in Annex IV and the fax and telex numbers shown in Annex V. Details of inadmissible tenders shall be notified separately. The reasons for their rejection shall also be given.Article 7The Commission shall set the minimum sale price or decide not to accept the tenders. The decision shall be taken in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95.Article 8The intervention agency shall immediately notify all tenderers of the outcome of their participation in the tendering procedure.Within three working days of the notification referred to in the first paragraph, it shall send notices of award of contract to successful tenderers by registered letter or written telecommunication.Article 9Successful tenderers shall pay for the rice before it is removed, and at the latest within one month of the date of dispatch of the notice referred to in the second paragraph of Article 8. The risks and costs of storing rice that is not removed within the payment period shall be borne by the successful tenderers.Following the expiry of the payment period, rice for which a contract is awarded and which is not removed shall be regarded for all purposes as having been removed from storage.Where a successful tenderer fails to pay for the rice within the period referred to in the first paragraph, the contract shall be terminated by the intervention agency, where appropriate in respect of the quantity not paid for.Article 101. The security referred to in Article 4(1)(c) shall be released in respect of quantities for which:(a) no award is made;(b) payment of the sale price is made within the period set and the security referred to in Article 4(1)(d) has been lodged;(c) however, the security shall be released in full:- if proof of the treatments referred to in Annex II is provided and not less than 95 % of the fine broken grains and/or fragments obtained are used in feed;- if proof of the treatments referred to in Annex III is provided and not less than 95 % of the wholly milled rice obtained is used in compound feed.2. The security referred to in Article 4(1)(c) shall be released in proportion to the quantities used only if the intervention agency has carried out all the checks necessary to ensure that the product is used in accordance with the provisions laid down in this Regulation.3. Proof that the rice has been used in feed as referred to in this Regulation shall be provided in accordance with Regulation (EEC) No 3002/92.Article 11The obligation set out in Article 2(2) shall be regarded as a primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85.Article 12In addition to the particulars provided for in Regulation (EEC) No 3002/92, box 104 of the control copy T5 shall bear one or more of the following entries:- Destinados a la transformaciÃ ³n [Reglamento (CE) n ° 346/2003]- Til forarbejdning (forordning (EF) nr. 346/2003)- Zur Verarbeitung bestimmt (Verordnung (EG) Nr. 346/2003)- Ã Ã Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 346/2003]- For processing (Regulation (EC) No 346/2003)- DestinÃ ©es Ã la transformation [rÃ ¨glement (CE) n ° 346/2003]- Destinate alla trasformazione [regolamento (CE) n. 346/2003]- Bestemd om te worden verwerkt (Verordening (EG) nr. 346/2003)- Para transformaÃ §Ã £o [Regulamento (CE) n.o 346/2003]- Tarkoitettu jalostukseen (Asetus (EY) N:o 346/2003)- FÃ ¶r bearbetning (fÃ ¶rordning (EG) nr 346/2003)Article 13This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 February 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 9, 12.1.1991, p. 15.(4) OJ L 205, 3.8.1985, p. 5.(5) OJ L 240, 10.9.1999, p. 11.(6) OJ L 301, 17.10.1992, p. 17.(7) OJ L 104, 27.4.1996, p. 13.ANNEX I>TABLE>ANNEX IITreatment provided for in the second indent of Article 2(2)(a)At the time of being taken over, the rice must undergo the following treatment:1. the paddy rice must be husked and broken in such a way as to produce not less than 77 %, by weight of paddy rice, of fine broken grains and/or fragments of husked rice as defined in the Annex to Regulation (EC) No 3073/95;2. the product obtained after processing (not including the husk) must be marked using the colourant E131 patent blue V or E142 acid brilliant green BS (lissamine green) to enable it to be identified.ANNEX IIITreatment provided for in the second indent of Article 2(2)(a) and in the first indent of Article 2(2)(b)1. The paddy rice must be milled in such a way as to produce not less than 70 % of wholly milled rice, by weight of paddy rice.The wholly milled rice obtained:- must contain a percentage of whole grains equivalent to that established for the representative sample taken at the time of taking over of the rice for which the contract is awarded;- must have the same characteristics and be of the same variety as the rice for which the contract is awarded.2. The product obtained after processing must be marked using the colourant E131 patent blue V or E142 acid brilliant green BS (lissamine green) to enable it to be identified.ANNEX IVStanding invitation to tender for the resale of around 6646 tonnes of rice by the French intervention agency for use in animal feed(Regulation (EC) No 346/2003)>PIC FILE= "L_2003050EN.001902.TIF">ANNEX V>TABLE>